[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                                No. 11-10374                ELEVENTH CIRCUIT
                            Non-Argument Calendar           SEPTEMBER 23, 2011
                          ________________________               JOHN LEY
                                                                  CLERK
                    D.C. Docket No. 1:10-cr-00058-KD-B-2

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

KARL WILMER FRISON,
agent of J.R.,
a.k.a. Karl Wilmr Frison,
                                                            Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                              (September 23, 2011)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Raymond Pierson, appointed counsel for Karl Frison, in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Frison’s conviction and

sentence are AFFIRMED.




                                         2